UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06445 The Herzfeld Caribbean Basin Fund, Inc. (Exact name of registrant as specified in charter) , SUITE 504, MIAMI BEACH, FL 33139 (Address of principal executive offices) (Zip code) THOMAS J. HERZFELD , SUITE 504, MIAMI BEACH, FL 33139 (Name and address of agent for service) Registrant's telephone number, including area code: 305-271-1900 Date of fiscal year end: 06/30/2013 Date of reporting period: 7/01/2012 - 12/31/2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SHAREHOLDER REPORT The Herzfeld Caribbean Basin Fund, Inc. 119 Washington Avenue, Suite 504 Miami Beach, FL33139 (305) 271-1900 Investment Advisor HERZFELD/CUBA a division of Thomas J. Herzfeld Advisors, Inc. 119 Washington Avenue, Suite 504 Miami Beach, FL33139 (305) 271-1900 Transfer Agent & Registrar State Street Bank and Trust 200 Clarendon Street, 16th Floor Boston, MA02116 (617) 662-2760 Custodian State Street Bank and Trust 200 Clarendon Street, 5th Floor Boston, MA02116 Counsel Pepper Hamilton LLP 3000 Two Logan Square 18th and Arch Streets Philadelphia, PA19103 Independent Auditors Rothstein Kass 2175 North California Blvd., 10th Floor Walnut Creek, CA94596 The Herzfeld Caribbean Basin Fund Inc.’s investment objective is long-term capital appreciation.To achieve its objective, the Fund invests in issuers that are likely, in the Advisor’s view, to benefit from economic, political, structural and technological developments in the countries in the Caribbean Basin, which include, among others, Cuba, Jamaica, Trinidad and Tobago, the Bahamas, the Dominican Republic, Barbados, Aruba, Haiti, the Netherlands Antilles, the Commonwealth of Puerto Rico, Mexico, Honduras, Guatemala, Belize, Costa Rica, Panama, Colombia, the United States and Venezuela (“Caribbean Basin Countries”).The Fund invests at least 80% of its total assets in equity and equity-linked securities of issuers,including U.S.-based companies which engage in substantial trade with, and derive substantial revenue from, operations in the Caribbean Basin Countries. Listed NASDAQ Capital Market Symbol: CUBA - 2 - Letter to Stockholders February 7, 2013 Dear Fellow Stockholders: We are pleased to present our Semi-Annual Report for the six month period ended December 31, 2012.On that date the net asset value of The Herzfeld Caribbean Basin Fund, Inc. (CUBA) was $8.71 per share, up 13.10% for the six months then ended, and adjusted for the $0.196 per share year-end capital gains distribution paid on December 26, 2012.The Fund’s share price closed the period at $7.64 per share, a gain of 12.45% over the same semi-annual time period, also adjusted for the distribution. For calendar year 2012, the Fund’s net asset value appreciated by 24.62% while the share price advanced 22.08%; both figures are adjusted for the year-end dis tribution. Investment Review The Herzfeld Caribbean Basin Fund was created with a dual focus: to invest in companies we believe will benefit from a resumption of trade with Cuba, but also to invest in companies in the Caribbean region that we believe have good prospects, even if there is no change in U.S. policy towards Cuba. We are gratified that the prices of many of our holdings that fall into the first category reached multi-year or all-time highs during the last quarter of 2012.These included all of our five largest holdings:Seaboard Corporation (SEB), Copa Holdings, S.A. (CPA), Coca Cola Femsa, S.A.B. de C.V. ADR (KOF), Mastec, Inc. (MTZ) and Watsco Incorporated (WSO).As the share prices of these positions rallied, we trimmed these holdings, increasing our cash position at the end of the period and into early 2013. One strategy we employ is to seek to buy whenever bad news provides a good entry price.For instance, at the end of October, the management of Western Union - 3 - Letter to Stockholders (continued) (WU) reduced its forward revenue and earnings estimates following a decision to cut their prices in key corridors to increase market share.At the time, WU’s decision was estimated to decrease operating revenue by 10% to 15%.The market reacted to the news with a 33% decline in share price.WU is also an example of a company with strong prospects without any change in Cuba, but which currently does business on the island through an exemption from the U.S embargo.We seized the opportunity to add to our holding at the depressed price of $13.00 per share.From that level, the shares have rebounded by more than 12% through the date of this letter. A somewhat unusual news item also provided an unexpected opportunity.Grupo Casa Saba S.A.B. de C.V. (formerly SAB) announced that as a result of low trading volume, it would delist its American Depository Receipt Shares (ADRs) from the New York Stock Exchange.ADRs represent a specified number of shares of a foreign corporation, sponsored by a bank and listed on a U.S. stock exchange.They provide an efficient way to buy and sell well-known foreign stocks through U.S. exchange-traded transactions. The Fund was a shareholder of the ADRs, but also has been following the local shares of Grupo Casa Saba, which trade on the Mexican Bolsa.While the NYSE-listed ADRs traded down 65% on the delisting news, the local shares traded approximately 10% higher than the equivalent conversion price.We took the opportunity to add to our ADR holding as U.S. holders sold, then converted all our ADRs into local shares (this involved a fee to the sponsoring bank.)Shares listed on both exchanges rebounded over the following two-week period and U.S. trading has since stopped. As always, there were some positions which declined during the period.For instance, America Movil (AMX) (of which we hold both ADRs and local shares) was hurt by corruption allegations at Telekom Austria, a company in which AMX holds a 22% stake.In addition, the Colombian government announced it would partially exclude AMX from an auction of airwaves in 2013 in order to boost competition and attract new investors.AMX lost 10.1% over the six month period ended December 31, 2012.Despite this disappointment, we remain optimistic as AMX is still the largest mobile phone operator in the Americas by subscribers and is well positioned to win market share in Cuba. - 4 - Letter to Stockholders (continued) 2013 has begun with renewed political and investor interest in the Caribbean region, especially with a view towards change in Cuba.An Op-Ed posted on the website of the Council on Foreign Relations proclaimed, “The Post-Castro Era is Today” (January 30, 2013), while Forbes recently asked, “Cuba the Next Emerging Market?” (January 29, 2013). Our outlook remains bullish for the region.We seek to position the portfolio for any future political developments focused on Cuba, while taking a wide-angle view of the whole region. Largest Allocations The following tables present our largest investment and geographic allocations as of December 31, 2012. Geographic Allocation % of Net Assets Largest Portfolio Positions % of Net Assets USA 56.71% Seaboard Corporation 10.50% Mexico 20.28% Copa Holdings, S.A. 6.46% Panama 9.46% Coca Cola Femsa, S.A.B. de C.V.ADR 5.88% Colombia 4.28% Mastec, Inc. 5.64% Bahamas 3.29% Watsco Incorporated 5.12% Cayman Island 1.88% Royal Caribbean Cruises Ltd. 4.84% Puerto Rico 1.26% Carnival Corp. 4.77% Belize 0.08% Norfolk Southern Corporation 4.49% Cuba 0.00% Lennar Corp. 4.36% Cash and Other Countries 2.76% Bancolombia, S.A. 4.28% Daily net asset values and press releases by the Fund are available on the Internet at www.herzfeld.com. We would like to thank the members of the Board of Directors for their hard work and guidance and also thank our fellow stockholders for their continued support and suggestions. Sincerely, Thomas J. Herzfeld Erik M. Herzfeld Chairman of the Board, President Portfolio Manager and Portfolio Manager - 5 - Schedule of Investments as of December 31, 2012 (unaudited) Shares or Principal Amount Description Fair Value Common stocks - 97.44% of net assets Airlines - 6.46% Copa Holdings, S.A. $ Banking and finance - 8.97% Bancolombia, S.A. Banco Latinoamericano de Exportaciones, S.A. Popular Inc.* W Holding Co. Inc.* Western Union Company Communications - 9.69% América Móvil, S.A.B. de C.V. ADR América Móvil, S.A.B. de C.V. Series A América Móvil, S.A.B. de C.V. Series L Atlantic Tele-Network, Inc. Fuego Enterprises Inc.* Grupo Radio Centro, S.A.B. ADR Grupo Televisa, S.A.B. ADR Spanish Broadcasting System, Inc.* Conglomerates and holding companies - 0.08% Admiralty Holding Company* BCB Holdings Ltd.* Shellshock Ltd. Ord.* Construction and related - 9.72% Cemex S.A.B. de C.V. ADR Cemex S.A.B. de C.V. Series CPO 20 Ceramica Carabobo Class A ADR (Note 2)* Martin Marietta Materials Mastec, Inc.* Vulcan Materials * Non-income producing See accompanying notes. - 6 - Schedule of Investments as of December 31, 2012 (unaudited) Shares or Principal Amount Description Fair Value Consumer products and related manufacturing - 5.89% Grupo Casa Saba, S.A.B. de C.V. $ Watsco Incorporated Food, beverages and tobacco - 10.11% Chiquita Brands International Inc.* Cleanpath Resources Corp.* Coca Cola Femsa, S.A.B. de C.V. ADR Fomento Económico Mexicano, S.A.B. de C.V. Series UBD Fomento Económico Mexicano S.A.B. de C.V. ADR Fresh Del Monte Produce Inc. Housing - 4.52% Homex Development Corp. ADR* Lennar Corporation Investment companies - 0.66% Shellproof Limited* Waterloo Investment Holdings Ltd. (Note 2)* iShares MSCI Mexico Investable Market Index Fund Leisure - 11.92% Carnival Corp. Royal Caribbean Cruises Ltd. Steiner Leisure Ltd.* Mining - 1.93% Grupo México, S.A.B. de C.V. Series B Freeport McMoran Copper Tahoe Resources, Inc.* Pulp and paper - 0.15% Kimberly-Clark de México, S.A.B. de C.V. Series A Railroad - 4.49% Norfolk Southern Corporation * Non-income producing See accompanying notes. - 7 - Schedule of Investments as of December 31, 2012 (unaudited) Shares or Principal Amount Description Fair Value Retail - 5.84% Grupo Elektra, S.A.B. de C.V. Series CPO $ Pricemart Inc. Wal-Mart de México, S.A.B. de C.V. Series V Service - 0.02% Grupo Aeroportuario del Sureste, S.A.B. de C.V. Series B Trucking and marine freight - 12.17% Grupo TMM, S.A.B. ADR* Seaboard Corporation Seacor Holdings, Inc. Teekay LNG Partners LP Ultrapetrol Bahamas Ltd.* Utilities - 3.72% Caribbean Utilities Ltd. Class A Consolidated Water, Inc. Cuban Electric Company (Note 2)* Teco Energy Inc. Other - 1.10% Cuba Business Development (Note 2)* Geltech Solutions Inc.* Impellam Group Margo Caribe, Inc.* Siderurgica Venezolana Sivensa, S.A. ADR (Note 2)* 79 Siderurgica Venezolana Sivensa, S.A. Series B (Note 2)* Total common stocks (cost $25,567,130) $ * Non-income producing See accompanying notes. - 8 - Schedule of Investments as of December 31, 2012 (unaudited) Shares or Principal Amount Description Fair Value Bonds - 0% of net assets $165,000 Republic of Cuba - 4.5%, 1977 - in default (Note 2)* $
